El Juez Presidente Señor Snyder
emitió la opinión del tribunal.
Con posterioridad al 15 de octubre de 1952, Juan Celso González fué convicto de acometimiento y agresión grave ante el Tribunal de Distrito. Luego apeló para ante el Tribunal Superior, radicándose debidamente los autos en dicho tribunal. El 17 de diciembre de 1952 el acusado radicó una moción solicitando juicio de novo en el Tribunal Superior.
La sección 19 de la Ley núm. 11, Leyes de Puerto Rico, 1952, Sesión Extraordinaria (pág. 31), conocida como la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico, abolió el derecho a juicio de novo en apelación del Tribunal de Distrito al Tribunal Superior que existía anteriormente a tenor con la Ley del 11 de marzo de 1908, Leyes de Puerto Rico, 1908, pág. 124. (1) En lugar de dicho juicio de novo, *589la sección 19 proveyó la revisión en apelación por el Tribunal Superior de las sentencias dictadas por el Tribunal de Distrito, basada en el récord ante este último tribunal. Y la sección 37 de la Ley núm. 11 dispuso que la sección 19, creando este nuevo método de revisión, empezaría a regir el 15 de octubre de 1952. No empece las disposiciones de las secciones 19 y 37, el acusado sostuvo en su moción que tenía derecho a un juicio de novo. Señalaba la disposición de la sección 19 al efecto de que el procedimiento de apelación en tales casos se seguiría a tenor con las reglas promulgadas por el Tribunal Supremo, y sostuvo que el nuevo método de revisión no puede empezar a regir hasta que este Tribunal promulgue tales reglas.
El acusado admitió que el 7 de octubre de 1952 este Tribunal promulgó las Reglas que Gobiernan las Apelaciones del Tribunal de Distrito al Tribunal Superior, para tener efecto el 15 de octubre de dicho año. Sin embargo, sostuvo el acusado que estas Reglas todavía no han empezado a regir porque las mismas no han sido remitidas a la Asamblea Legislativa a tenor con la sección 6 del Artículo V de la Constitución del Estado Libre Asociado de Puerto Rico. (2) En su consecuencia alegó el acusado que las anteriores disposiciones de la Ley de 1908, según ha sido enmendada, para un juicio de novo, todavía están en vigor. Por los mismos fundamentos, el acusado asumió también la posición de que no venía obligado a radicar ante el Tribunal Superior un aleg,ato con señalamiento de errores, según se dispone en la Regla 7 de las *590Reglas que Gobiernan las Apelaciones del Tribunal de Distrito al Tribunal Superior. (3)
El Tribunal Superior declaró sin lugar la moción del acusado para la celebración de un juicio de novo en dicho Tribunal. Resolvió que las Reglas que Gobiernan las Apelaciones del Tribunal de Distrito al Tribunal Superior empezaron a regir el 15 de octubre de 1952, no empece el hecho de que las mismas no habían sido previamente remitidas a la Asamblea Legislativa. Debido a que la cuestión sobre su derecho a un juicio de novo era una nueva, el Tribunal Superior concedió al acusado diez días adicionales para radicar su alegato bajo la Regla 7. En vez de radicar un alegato, el acusado presentó una solicitud de certiorari ante nos a fin de revisar la resolución del Tribunal Superior declarando sin lugar su moción de juicio de novo. En vista de la importancia del asunto, oímos a las partes, tanto oralmente como por escrito, antes de pasar sobre la solicitud de certiorari.
I

Poder de los Tribunales para Adoptar Reglas en General

La facultad de los tribunales para reglamentar su propio procedimiento ha tenido un historial de ligeros altibajos. Roscoe Pound ha demostrado que en Inglaterra la reglamentación del procedimiento ha pasado por cuatro eta-pas. Primeramente, el procedimiento era regido por la costumbre. En segundo lugar, se efectuaron cambios mediante reglas de los tribunales. En tercer lugar, el Parlamento intervino en el asunto e hizo cambios abarcadores. En cuarto lugar, desde 1873 los ingleses han vuelto a la reglamentación *591del procedimiento mediante reglas de los tribunales. Pound, The Rule-Making Power of the Courts, 12 A.B.A.J. 599; Winberry v. Salisbury, 74 A.2d 406, 412 (N. J., 1950).
Por consiguiente, Pound, supra, concluyó que (pág. 601) “. . . si algo se recibió de Inglaterra, como parte de nuestras instituciones, fué que la promulgación de estas reglas gene-rales de práctica era una función judicial. En verdad, así muy bien se entendía en los comienzos del derecho americano. Durante estos mismos comienzos, el Tribunal Supremo de los Estados Unidos, al contestar una consulta del Procurador General, dijo que por el momento regiría la práctica de la corte del King’s Bench, pero que pronto el tribunal promulgaría algunas reglas de procedimiento.”(4)
Sin embargo, no puede negarse que, al igual que en Ingla-terra, como a mediados del siglo XIX, las asambleas legisla-tivas estatales en los Estados Unidos transgredieron en el campo del procedimiento, que anteriormente incumbía a la rama judicial. Pound, supra, atribuye este resultado provisional a cuatro factores: (1) la hegemonía legislativa, ba-sada en la actitud de omnisapiencia legislativa, que existía en dicha era; (2) el ultraconservadorismo de la profesión legal en dicha época; (3) la falta de modelos, como los que existían en el campo del derecho sustantivo en Inglaterra y en Europa continental, para el desarrollo de un procedimiento adecuado por los tribunales; (4) el entrenamiento en calidad de aprendices de los abogados de esa época inevitablemente tendía a poner énfasis en el entrenamiento en los detalles de procedimiento; esto a la vez inducía a los abogados a consi-derar el procedimiento como parte del derecho sustantivo; y este último campo debe, desde luego, dejarse a la legislatura de conformidad con la separación de poderes.
*592Afortunadamente, ha habido un renacimiento del concepto de la promulgación de reglas de procedimiento por la rama judicial. Los tribunales, las asambleas legislativas y las convenciones constituyentes se dieron cuenta gradualmente de que la facultad para estructurar su propio procedimiento debe descansar en los tribunales si es que éstos han de administrar justicia eficazmente. (5) Como resultado de esto, hemos pre-*593senciado en el siglo veinte un tremendo resurgimiento de la facultad de los tribunales para reglamentar su propio pro-cedimiento. (6)
*594Mientras se retornaba al principio fundamental de que los tribunales adoptaran sus reglas de procedimiento, algunos eruditos y varios tribunales afirmaban que los tribunales tienen el poder absoluto de reglamentar su propio procedimiento. Por “poder absoluto” estas autoridades querían decir que la asamblea legislativa nunca puede aprobar un estatuto sobre esta materia. Su tesis consiste en que el poder absoluto de adoptar reglas es inherente a los tribunales y si la asamblea legislativa interviene con él, viola así la doctrina de separación de poderes.(7) Pero la jurisprudencia está *595dividida en esta materia. Anotaciones, 110 A.L.R. 22; 158 A.L.R. 705. Y no importa cuán sabia pueda ser esta opinión analíticamente, es muy difícil afirmar, en vista del historial *596del siglo XIX que, solamente a base de la doctrina general de separación de poderes, los tribunales tienen hoy día un poder inherente para adoptar reglas, el cual es tan amplio que la asamblea legislativa no tiene facultad alguna para aprobar estatutos reglamentando el procedimiento en los tribunales. A este respecto, merece señalarse que el poder absoluto de adoptar reglas que existe en la actualidad en Nueva Jersey no está basado en el poder inherente y en la separación de poderes. Más bien, la reciente constitución de dicho estado contiene una cláusula expresamente confiriéndole a la Corte Suprema esta facultad absoluta. (8)
Por otro lado, decir que los tribunales no tienen la facultad absoluta inherente de adoptar reglas, no quiere decir que éstos no tienen poder inherente alguno en este campo. (9) *597Por el contrario, muchos casos han resuelto que si en una si-tuación específica la asamblea legislativa no provee procedi-miento alguno, o provee un procedimiento inadecuado, los tribunales tienen la facultad inherente — y el deber — de estable-cerlo o complementarlo mediante reglas, siempre y cuando que éstas no sean inconsistentes con el estatuto. Glenn v. McCarty, 110 S.W.2d 1148, 1150 (Tex., 1937); Byers v. Smith, 47 P.2d 705 (Calif., 1935); People v. Jordan, 65 Cal. 644 (1884); State v. Roy, supra; Anotaciones, 110 A.L.R. 22, 27-8, 158 A.L.R. 705, 706; 3 Cal. Jur. 2d, págs. 384-5. (10) Este Tribunal ha resuelto que existe una facultad análoga para llenar vacíos procesales mediante decisiones judiciales, a virtud de los artículos 7 del Código Civil y 36 del Código de Enjuiciamiento Civil. Véase el texto de esta opinión que precede al escolio 14, infra.
*598Resta añadir solamente que en muchas ocasiones la facultad de adoptar reglas de procedimiento para todos los tribunales de un estado ha sido conferida a la corte de última instancia mediante disposiciones estatutarias más bien que constitucionales. Tales estatutos han sido atacados por constituir una indebida delegación de poder legislativo. En el campo del derecho sustantivo, los tribunales han declarado válidos estatutos que autorizan a agencias ejecutivas y administrativas a adoptar reglas que tengan fuerza de ley, siempre y cuando que dichos estatutos fijen una norma o una política para la cual las reglas suplan los detalles. Hilton Hotels v. Junta de Salario Mínimo, 74 D.P.R. 670, 693, y casos citados; Godreau & Co. v. Com. Servicio Público, 71 D.P.R. 649, 653; Pueblo v. Rivera, 67 D.P.R. 190, 192; Luce & Co. v. Junta Salario Mínimo, 62 D.P.R. 452; Irizarry v. Corte, 64 D.P.R. 94; Secretary of Agriculture v. Central Roig Co., 338 U. S. 604; Schwartz, A Decade of Administrative Law: 1942-1951, 51 Mich. L. Rev. 775, 776-84. Pero en el campo del procedimiento, los estatutos que confieren a los tribunales facultades de promulgar reglas de procedimiento, han sido sostenidos por el peso abrumador de las autoridades, no obstante el hecho de que dichos estatutos no fijan tales normas y confieren a los tribunales amplio e ilimitado poder para adoptar reglas. El razonamiento que con más *599frecuencia se ha empleado para no requerir que los estatutos que confieren a los tribunales la facultad de promulgar reglas, fijen normas en ellos, puede resumirse así: La facultad para proveer el procedimiento para los tribunales no es ni exclusi-vamente legislativa ni exclusivamente judicial, sino que puede ejercitarse por cualquiera de las dos ramas. En su conse-cuencia, el retiro de la asamblea legislativa del campo pro-cesal no exige que ella fije normas para que los tribunales ejerciten un poder que éstos de antemano tienen concurrente-mente con la asamblea legislativa. Dicho en otras palabras, tal estatuto no es una delegación inválida de poder legislativo, porque no es una concesión de poder propiamente dicha. Kolkman v. People, supra; In re Constitutionality of Section 251.18, Wis. Statutes, 236 N. W. 717 (Wis., 1931); State v. Roy, supra; Petition of Florida State Bar Ass’n, Etc., 21 So.2d 605 (Fla., 1945); State v. Superior Court, 267 Pac. 770 (Wash., 1928); Burney v. Lee, 129 P.2d 308 (Ariz., 1942); Wayman v. Southard, 10 Wheat. 1, 6 L. ed. 253; Pound, supra, 66 Harv. L. Rev. 28, 33-4; Pound, Regulation of Judicial Procedure by Rules of Court, 10 Ill. L. Rev. 163, 170 et seq.; Rottschaefer en Constitutional Law, 52; Morgan, Judicial Regulation of Court Procedure, 2 Minn. L. Rev. 81, 91-6; Anotaciones, 110 A.L.R. 22, 38; 158 A.L.R. 705, 710.(11) Como veremos, la teoría bajo la cual estos *600casos fueron resueltos juega un papel en el presente caso. (12)
II

Poder del Tribunal Supremo de Puerto Rico para Adoptar Reglas

Desde el año 1900 hasta el 1952, la facultad para reglamentar el procedimiento en nuestros tribunales fué ex-presamente conferida a la Asamblea Legislativa como cuestión de derecho constitucional. Tanto el artículo 33 de la Ley Foraker como el artículo 40 de la Ley Jones disponían que “el procedimiento” en los tribunales continuaría como hasta entonces “basta que otra cosa se disponga por ley . . 31 Stat. 77, 84; 39 Stat. 951, 965. Sin embargo, la Asamblea Legislativa desde el primer instante se desprendió un poco de este control absoluto sobre procedimiento conferídole por la Carta Orgánica. Dispuso que este Tribunal podría dictar reglamentos que no estuvieran en conflicto con las leyes de la isla “para su gobierno ...” Y autorizó a las entonces cortes de distrito para hacer reglamentos para su gobierno siempre que éstos fuesen aprobados por el Procurador General. Artículo 8, Código de Enjuiciamiento Civil, ed. de 1933; véanse también la sección 4 de la Ley núm. 105, Leyes de Puerto Rico, 1925 y el artículo 34 de la Ley 432 de 1950, págs. 1127, 1143. Además, el Procurador General fué autorizado para establecer reglas para el procedimiento en los juicios por *601jurado, siempre que las mismas no estuvieran en conflicto con la ley. Artículo 206, Código de Enjuiciamiento Criminal, ed. 1935. (13)
No obstante el requisito constitucional específico al efecto de que la Asamblea Legislativa fijará el procedimiento para los tribunales, las reglas que se han adoptado a tenor con el artículo 8 del Código de Enjuiciamiento Civil se han venido aplicando durante muchos años y, hasta donde sepamos, nunca han sido atacadas por constituir una indebida delega-ción de poder legislativo. Cuevas Zequeira v. Hernández Usera, 53 D.P.R. 923; Rodríguez v. Morales, 72 D.P.R. 35. Por el contrario, nuestra jurisprudencia ha reconocido aun *602más poder a nuestros tribunales. En esta jurisdicción han surgido casos en que los apelantes no han cumplido con reglas o estatutos que exigían que el récord en apelación sea radicado ante el tribunal de apelación dentro de determinado período. Hemos resuelto que el tribunal de apelación tiene autoridad para desestimar la apelación bajo tales circunstancias, a pesar de la falta de una disposición en las reglas o en la ley confi•‘’iéndole tal autoridad. Al así resolverlo, hemos descansado 'm el artículo 7 del Código Civil, ed. de 1930, y en el artículo "6 del Código de Enjuiciamiento Civil, ed. 1933. (14) Batista v. Rivera et al., 25 D.P.R. 169; Cividanes v. López Acosta, 22 D.P.R. 79; López Zarate v. Villavaso, 12 D.P.R. 53; Dainow, The Method of Legal Development Through Judicial Interpretation in Louisiana and Puerto Rico, XXII Revista Jurídica de la Universidad de Puerto Rico 108, 141.
De igual modo, en Bermúdez v. Registrador, 70 D.P.R. 834, resolvimos que, en vista de que el Código de Enjuicia-miento Civil y las Reglas de Enjuiciamiento Civil nada dis-ponen en cuanto al procedimiento a seguir para la citación por edictos de demandados desconocidos, los tribunales pueden adoptar un procedimiento adecuado para la misma a tenor con el artículo 36 del Código de Enjuiciamiento Civil. La Corte de Apelaciones para el Primer Circuito expresó un cri-terio similar. Indicó que, no obstante el completo control sobre procedimiento conferido a la Asamblea Legislativa por *603el artículo 40 de la Carta Orgánica, el Congreso por dicho artículo “meramente tuvo por miras proveer un procedimiento básico que, dentro de los límites constitucionales y estatu-tarios, los tribunales insulares, como los tribunales que ad-ministran el derecho común, pudieran desarrollar como cre-yeren más conveniente.” Mercado Riera v. Mercado Riera, 152 F.2d 86, 93 (C. A. 1, 1945). Así vemos que en Puerto Rico a los tribunales no solamente se les dió por estatuto cierta facultad, aunque un tanto limitada, para promulgar reglas, si que también se les autorizó por el artículo 7 del Código Civil y el artículo 36 del Código de Enjuiciamiento Civil para llenar vacíos en tales reglas y estatutos procesales mediante decisiones judiciales. Gral. Motors Acceptance v. Tribl. de Distrito, 70 D.P.R. 941, 945 (en moción de reconsideración). (15)
Siguiendo la tendencia que hemos descrito en la Parte I en el sistema Federal y en un número de estados, la Ley núm. 9, Leyes de Puerto Rico, 1941 ((1) pág. 331), autorizó a este Tribunal a adoptar reglas de procedimiento para todos los tribunales de Puerto Rico. La sección 1 disponía que las reglas serían remitidas “a la Asamblea Legislativa en su próxima sesión ordinaria y no comenzarán a regir hasta la clausura de dicha sesión.” La sección 3 provee que toda ley anterior sobre procedimiento se considerará como regla de la Corte Suprema y continuará en vigor como tal, a menos que sea modificada o derogada por reglas promulgadas a virtud de la Ley núm. 9.
Ejercitamos la autoridad conferídanos por la Ley núm. 9, promulgando 86 reglas, copiadas sustancialmente de las Re-glas Federales y conocidas como “Reglas de Enjuiciamiento Civil”. Las Reglas, que aparecen al final del Tomo 60 de las Decisiones de Puerto Rico, fueron remitidas a la Asamblea *604Legislativa, la cual no tomó acción alguna sobre las mismas. Como resultado de ello, empezaron a regir el 1 de septiembre de 1943. Varias disposiciones del Código de Enjuiciamiento Civil y de otras leyes fueron suplantadas por las Reglas. Autoridad de Fuentes Fluviales v. Corte, 65 D.P.R. 480. Por otro lado, el Código de Enjuiciamiento Civil ha quedado en vigor para ciertas clases de procedimientos y para aquellas cuestiones no comprendidas en las Reglas. Real Estate Corporation v. Junta de Planificación, 74 D.P.R. 470; Martínez Fernández & Cía. v. García, 68 D.P.R. 391; García v. Central Alianza, 65 D.P.R. 133. (16)
La Ley núm. 25, Leyes de Puerto Rico, 1948 ((1) pág. 51) retiró de este Tribunal el poder de adoptar reglas. A su vez y en virtud de su artículo 1 la Corte Suprema quedó “facul-tada para redactar y proponer” a la Asamblea Legislativa reglas para los procedimientos judiciales, las cuales empeza-rían a regir solamente si la Asamblea Legislativa las apro-base afirmativamente. Las Reglas de Enjuiciamiento Civil, que empezaron a regir en 1943, fueron continuadas en vigor por el artículo 2 “hasta que sean modificadas, enmendadas o derogadas por la Asamblea Legislativa”. Por razones ob-vias, este Tribunal no ha propuesto reglas adicionales en este nuevo rol de agencia redactora para la Asamblea Legislativa.
La sección 6 del Artículo V de la Constitución rescató el poder de este Tribunal de adoptar reglas del nivel a que lo bajó la Ley núm. 25 de 1948. (17) En su informe a la Convención Constituyente, la Comisión de la Rama Judicial ex-*605puso sus comentarios sobre la sección 8 del Artículo sobre la Rama Judicial que recomendaba a la Convención. La sección 8 luego pasó a ser la sección 6 en el texto final del Ar-tículo sobre la Rama Judicial según fué adoptado por la Constituyente. La sección 6 fué adoptada por la Conven-ción Constituyente con excepción de una pequeña enmienda que no es relevante aquí. El comentario de la Comisión fué así:
“La Comisión recomienda elevar a categoría constitucional la facultad del Tribunal Supremo para adoptar reglas de procedimiento. Tal facultad le ha sido ya conferida al Tribunal Supremo, en distintas formas, desde el 1941. Quince estados de la Unión Americana conceden a su Tribunal Supremo esta facul-tad, la que se considera como función propia del Poder Judicial.
“En cuanto a facultar al poder legislativo para enmendar, suplementar o derogar en cualquier tiempo, cualquiera de dichas reglas mediante ley específica limitada a tal efecto, esta sección sigue lo dispuesto en las constituciones de Missouri, South Dakota, Wisconsin y Filipinas. La Constitución modelo pro-puesta por la National Municipal League, contiene también una disposición similar a la que se recomienda.
“La Comisión desea hacer claro que el poder que para hacer reglas de procedimiento se concede al Tribunal Supremo, no conlleva en forma alguna el poder de modificar o alterar, a virtud de esas reglas, derechos sustantivos.
“Véase: Vanderbilt, Minimum Standards of Judicial Administration, 1949, págs. 91, 142; Pirsig, Cases and Materials on Judicial Administration, pág. 968.” (Bastardillas nuestras.)
Es significativo el hecho de que Vanderbilt, supra, pág. 91, en que se basa la Comisión en su informe, dice que “la regla-mentación del procedimiento mediante reglas del tribunal no es una innovación, sino un retorno a principios fundamenta-les.” Esto indudablemente fué también lo que la Comisión tuvo en mente cuando llamó a la facultad de promulgar reglas una “función propia del Poder Judicial”. El Presidente de la Comisión de la Rama Judicial, Hon. Ernesto Ramos Anto-nini, expresó el mismo pensamiento en su lúcida explicación *606de esta sección a la Constituyente. Dijo a la pág. 172 del Diario de Sesiones, Convención Constituyente de Puerto Rico:
“Actualmente, hay un asomo de ese propósito en la legisla-ción vigente, pero podría muy bien cambiarse en cualquier mo-mento y privar de toda facultad al Tribunal Supremo para apro-bar tales reglas. Lo que hacemos es elevar a rango constitu-cional el procedimiento, que en alguna otra forma ha existido desde los últimos años en nuestra legislación, de manera que sea el propio poder judicial el que adopte las reglas de procedimiento.
“Bien es cierto que se conserve al poder legislativo la facultad de enmendar o derogar o suplementar las reglas adoptadas por el Tribunal Supremo, como asimismo también el Tribunal Supremo viene obligado a someter, al comienzo de cada sesión ordi-naria o de la que sea, las reglas que haya adoptado y éstas no regirán hasta cerrarse la sesión. Esto tiende a crear, de mo-mento y de manera saludable, lo que pudiera llamarse el sistema de contra-peso entre el poder legislativo y el judicial con el eje-cutivo también, pero ciertamente al dársele la iniciativa y la facultad al Tribunal Supremo en relación con el cuerpo de reglas, en general, estamos convencidos de que se desarrollará, en el curso del tiempo, un clímax [clima ?] en el sentido de aprobación de reglas, mediante el cual será muy de tarde en tarde que la Legislatura de Puerto Rico tendrá necesidad de, en alguna forma, por vía de enmienda, derogación o suplementación realizar la función de aprobación de reglas de procedimiento, que desde tiempo inmemorial ha sido un poder inherente del poder judicial, a través de la historia en todo el mundo.” (Bastardillas nues-tras.)
La manifestación del distinguido Presidente de la Comisión de la Rama Judicial al efecto de que los tribunales tienen poder inherente para adoptar sus propias reglas de procedi-miento, debe leerse en su contexto y a la luz de los términos de la sección 6 del Artículo V. Convenimos en que él no quiso decir que esta facultad era inherente al punto de que la Asam-blea Legislativa quedaba totalmente excluida del campo pro-cesal. Aparentemente el Presidente pensaba en este poder inherente en sentido más limitado, precisamente porque la sección 6, que él recomendaba, confiere a la Asamblea Legis-lativa un rol, con algunas limitaciones, en este campo: Una *607vez que este Tribunal ha tomado la iniciativa y ha sometido reglas a la Asamblea Legislativa, ésta puede enmendarlas, derogarlas o complementarlas, siempre y cuando apruebe una ley específica a tal efecto.(18) Pero a nuestros fines es im-portante tener en cuenta que el Presidente reconoció que la adopción de reglas procesales es básicamente inherente a los tribunales.
Durante el debate ante la Constituyente nadie objetó este concepto. (19) Y las autoridades en que la Comisión descansó en su Informe y la historia del procedimiento que hemos ex-puesto en la Parte I lo apoyan. Las disposiciones de la sección 8, la descripción de su modus operandi, y la caracteriza-ción de la promulgación de reglas como inherente a los tribunales, todas demuestran que dicha facultad fué esta-blecida en la Constitución primariamente como un poder judicial más bien que legislativo.
Es cierto, según dijo el Presidente, que la sección 8 con-tiene una cláusula que opera como freno potencial sobre los tribunales por la Asamblea Legislativa. Pero, como indica, dicha disposición debe invocarse por la Asamblea Legislativa en raras ocasiones y sólo por motivos poderosos. La inicia-tiva debe partir de este Tribunal; el deber y la responsabi-lidad primarios descansan sobre nosotros; y de dársele algún calificativo a esta facultad, el mismo debe ser el de judicial más bien que el de legislativo. (20)
*608III
Mediante La Sección 19 déla Ley de la Judicatura la Asamblea Legislativa autorizó a este Tribunal a promulgar Reglas para el Procedimiento de Apelación del Tribunal de Distrito al Tribunal Superior sin necesidad de remitir dichas Reglas a la Asamblea Legislativa
El Congreso aprobó la Constitución del Estado Libre Asociado de Puerto Rico el 3 de julio de 1952. 66 Stat. 327. La Constitución empezó a regir, a tenor con la proclama del Gobernador, el 25 de julio de 1952. Durante este período de tres semanas, Puerto Rico estaba en el umbral de una nueva era en su historia constitucional. No es éste el sitio de enun-ciar las más amplias implicaciones jurídicas y constitucio-nales de la Constitución. Cf. Mora v. Torres, 113 F.Supp. 309 (Dist. Ct., Puerto Rico, 1953), confirmado en Mora v. Mejias, 206 F.2d 377 (C. A. 1, 1953) ; Magruder, The Commonwealth Status of Puerto Rico, 15 U. of Pittsburgh L. Rev. 1; Gutiérrez Franqui y Wells, The Commonwealth Constitution, 285 The Annals, American Academy of Political Science, 33, 34, 40; Comment, Self-Determination: The New Puerto Rico Formula, 2 American Journal of Comparative Lavo 54. Pero no podemos hacer caso omiso del hecho de que fué nece-sario que la Asamblea Legislativa, durante el corto período transcurrido desde el 3 al 25 de julio de 1952, llevará a efecto la urgente y difícil tarea de ajustar el funcionamiento de nuestro gobierno a la nueva Constitución. Un importante problema era la necesidad de una Ley de la Judicatura que complementara la estructura establecida en el Artículo de la Rama Judicial de la Constitución.
La Constitución efectuó un número de cambios funda-mentales en nuestro sistema judicial. Al comienzo mismo, en la sección 2 del Artículo I de la Constitución, lo judicial fué establecido como una rama del gobierno, igual a la rama eje-*609cutiva y a la legislativa. (21) Las disposiciones del Artículo sobre la Rama Judicial fueron redactadas en forma tal que aseguraran a la comunidad una judicatura independiente que operara un sistema judicial moderno y eficiente y que deci-diera prontamente los casos sobre los méritos más bien que sobre cuestiones técnicas de procedimiento y jurisdicción. Notes and Comments on the Constitution of the Commonwealth of Puerto Rico, 86-98.
El término del cargo de los jueces fué asegurado a tenor con las secciones 8, 13 y 3 del Artículo V. Se requiere un sistema de retiro para los jueces bajo la sección 10 del Artículo V. Los sueldos de los jueces no pueden ser disminuidos durante el término para el cual fueron nombrados, de conformidad con la sección 11 del Artículo VI. A virtud de la sección 12 los jueces no pueden participar en campañas políticas. Bajo la sección 11, los jueces de tribunales sentenciadores po-drán ser destituidos solamente por el Tribunal Supremo en vez de, como en el pasado, por el Gobernador. La adminis-tración de los tribunales, que anteriormente era de la incum-bencia del Procurador General, de conformidad con la Carta Orgánica, 39 Stat. 951, 956, fué transferida por la sección 7 al Juez Presidente; las reglas de administración serían adop-tadas por el Tribunal Supremo sin tener que remitirlas a las ramas legislativa o ejecutiva del gobierno. (22) La sección 2 creó un sistema judicial unificado a los fines de jurisdicción y administración. Y la sección 6 confirió a este Tribunal fa-cultad para adoptar reglas de procedimiento y de evidencia.
Obviamente era imprescindible que la Asamblea Legisla-tiva aprobara, en el corto período de tres semanas, una nueva *610Ley de la Judicatura, que empezara a regir inmediatamente, complementando estos cambios. Así se hizo mediante la Ley núm. 11 de 1952 ((2) pág. 31). Por ejemplo, el concepto de un sistema judicial unificado a los fines de jurisdicción que aparece en la sección 2 del Artículo V, está comprendido en detalle en la sección 10 de la Ley núm. 11, que empezó a regir inmediatamente. El resultado — la eliminación de las con-secuencias fatales que surgían de los problemas de jurisdic-ción sobre la materia en nuestros tribunales sentenciadores— es uno de los logros más notables de nuestro nuevo sistema judicial. Rodríguez v. Registrador, pág. 712 de este Tomo.
Al transferir la administración de los tribunales del Pro-curador General al Juez Presidente y al Tribunal Supremo, la sección 7 del Artículo sobre la Rama Judicial dió un gran paso de avance hacia una judicatura independiente. Se re-querían disposiciones en detalle para llevar a efecto este nuevo principio de administración de los tribunales. Éstas se en-cuentran en la Ley de la Judicatura y también entraron en vigor inmediatamente. Las mismas incluyen disposiciones para la asignación de jueces dentro del Tribunal de Primera Instancia, para aumento en el número de jueces, para pro-cedimiento parada destitución de jueces, para nombramiento del personal subalterno, para la conservación de expedientes y para las funciones de la Oficina de Administración de los Tribunales. Secciones 3, 4, 8, 15, 24-29, de la Ley núm. 11 de 1952. (23)
*611Otra gran reforma fué establecida en la sección 19 de la Ley de la Judicatura. Clark y Rogers, supra, 61 Yale L. J. 1147, 1161, se refieren a la misma como “quizás con toda pro-babilidad la reforma de más importancia” en nuestro nuevo sistema judicial. Por la sección 19 el juicio de novo en ape-lación del Tribunal de Distrito al Tribunal Superior fué expresamente descartado. Fué sustituido por una revisión solamente a base del récord ante el Tribunal de Distrito. (24) La teoría de la Asamblea Legislativa fué que sustituyendo el indefinible e inútil juicio de novo por una apelación sobre el récord sería más justo y eficiente, estaría más en armonía con la unificación del sistema judicial bajo la cual el Tribunal *612de Primera Instancia, a tenor con la sección 9 de la Ley de la Judicatura, consiste de dos divisiones y no de tribunales in-flexiblemente separados, y realzaría el prestigio y la dignidad de los anteriores jueces municipales. Clark y Rogers, supra, 61 Yale L. J. 1147, 1161-5. (25)
Contrario a todas las otras disposiciones de la Ley de la Judicatura, la Asamblea Legislativa decidió que no era con-veniente conferirle vigencia inmediata al cambio en el sis-tema de las apelaciones del Tribunal de Distrito al Tribunal Superior. La sección 37 pospuso la fecha de vigencia del nuevo sistema hasta el 15 de octubre de 1952. (26) Quizás la razón primordial para disponer en la sección 37 la posposi-ción, para este único fin, de la fecha de vigencia de la sección 19 de la Ley de la Judicatura hasta el 15 de octubre de 1952, fué concederle al Director Administrativo de los Tribunales tiempo suficiente para comprar las máquinas grabadoras a ser usadas en el Tribunal de Distrito, el cual por primera vez pasaba a ser un verdadero tribunal de récord. Actas de la Cámara de Representantes de Puerto Rico, 1952, pág. 476; Clark y Rogers, supra, 61 Yale L. J. 1147, 1164, escolio 61.(27)
Sin embargo, el problema de comprar máquinas grabadoras no fué el único motivo para posponer hasta el 15 de *613octubre de 1952 la fecha de vigencia del nuevo método de revisión en apelación de las sentencias del Tribunal de Distrito. Un segundo motivo, más importante a nuestros fines, fué que la Asamblea Legislativa estableció en la sección 19 algún procedimiento pero no todo el que obviamente era nece-sario para el nuevo método de revisión, que había sustituido el juicio de novo por una verdadera revisión en apelación. Se nos confirió la facultad en la sección 19 de promulgar el resto de las reglas de procedimiento necesarias para tales ape-laciones. Pero la Asamblea Legislativa se dió cuenta de que este Tribunal no podía adoptar tales reglas de procedimiento de la noche a la mañana. En su consecuencia, en la sección 37 pospuso la fecha de vigencia del nuevo método hasta el 15 de octubre, un período de aproximadamente tres meses. Du-rante este período la Asamblea Legislativa esperaba que ambos problemas — el de la adquisición de las máquinas gra-badoras y el de la promulgación de las reglas de procedimiento por este Tribunal — estuvieran resueltos.
La Asamblea Legislativa dijo inequívoca e incondicional-mente en la sección 37 que las apelaciones se tramitarían únicamente a base del récord a partir del 15 de octubre de 1952. (28) Pero la Asamblea Legislativa tenía conocimiento de dos hechos: (1) el nuevo método de revisión no podía fun-cionar sin un número de cambios en el procedimiento de ape-lación; (2) las reglas que comprenderían estos cambios no podían ser sometidas por este Tribunal al comienzo de la próxima sesión ordinaria de la Asamblea Legislativa el 12 de enero de 1953, si las mismas tenían que empezar a regir antes, o sea, el 15 de octubre de 1952. Es obvio que, al pro-veer que el nuevo método de revisión empezaría a regir el 15 *614de octubre de 1952, la Asamblea Legislativa tuvo por miras que las Reglas promulgadas por nosotros entraran en vigor el 15 de octubre de 1952 sin ser remitidas a la Asamblea Legislativa al comienzo de su próxima sesión ordinaria.(29)
El acusado arguye que la sección 2 de la Ley de la Judicatura disponía en forma mandatoria el que este Tribunal remitiera las Reglas para las Apelaciones del Tribunal de Distrito al Tribunal Superior a la Asamblea Legislativa antes de que las mismas empezaran a regir. (30) No estamos con-formes. La sección 2 es una mera reiteración en términos generales de la concesión constitucional del poder de adoptar reglas. Así la caracteriza el Juez Clark en su artículo sobre nuestra Ley. Clark y Rogers, supra, 61 Yale L. J. 1147, 1167. Tal reiteración es un método frecuente y familiar. Cumple el útil propósito de aunar en un sólo documento las importantes disposiciones constitucionales y estatutarias con respecto a la judicatura. Hay varios otros ejemplos de estas disposiciones repetidas en la Ley de la Judicatura que ano-tamos en la nota al calce. (31) La sección 2 y estas otras disposiciones duplicadas nada añaden a las disposiciones de la *615Constitución. Como ya se ha indicado, las mismas fueron incluidas con el único fin de agrupar en un solo sitio los aspec-tos más sobresalientes de nuestro sistema judicial. Por con-siguiente, la sección 2 no juega papel alguno en este caso.
Es cierto que la tercera oración de la sección 2 dispone que toda disposición estatutaria o de reglamentación existente en-tonces, permanecería en vigor hasta que la misma fuese modi-ficada por nosotros de acuerdo con la Constitución. Pero era superfiuo disponer que todas las leyes y reglamentos existentes permanecerían en vigor hasta que fuesen modificados. Esto ya era cierto no solamente por implicación, si que también bajo los términos expresos de la Sección 1 del Artículo IX de la Constitución. (32) Más aún, al disponer que tales leyes y re-glamentos permanecerían en vigor hasta que los mismos fue-sen modificados de acuerdo con la Constitución, la tercera oración de la sección 2 únicamente reexponía una vez más la norma establecida en la primera oración de dicha sección, que de por sí, como hemos visto, era una mera reiteración de la Sección 6 del Artículo Y de la Constitución. En resumen, la Asamblea Legislativa, en estas dos reiteraciones generales de nuestra facultad para promulgar reglas halladas en la sec-ción 2, no enfocaba la limitada cuestión que pende ante nos ahora. Dejó dicho problema a la sección 19, que cubre espe-cíficamente el presente caso. Y la sección 19, por los motivos *616ya expuestos, dispone que las reglas promulgadas a tenor con la misma no seguirán el curso establecido por la sección 6 del Artículo Y de la Constitución.
A la luz de lo anterior, concluimos que la sección 19 de la Ley de la Judicatura autorizó a este Tribunal para adoptar reglas de procedimiento para las apelaciones del Tribunal de Distrito al Tribunal Superior sin tener que remitirlas a la Asamblea Legislativa.
IV

La sección 19 déla Ley de la Judicatura válidamente proveyó algún procedimiento y válidamente nos autorizó para gue adoptásemos el resto de las reglas necesarias para el proce-dimiento en apelación del Tribunal de Distrito al Tribunal Superior, sin remitirlas a la Asamblea Legislativa, no empece las disposiciones de la Sección 6 del artículo V de la Constitución

El Tribunal Superior resolvió que la Sección 6 del Artículo V de la Constitución solamente es aplicable a reglas referentes al juicio de un caso; que la apelación no forma parte del juicio; y que por tanto el requisito o la limitación hallada en la sección 6 del Artículo V de previa remisión a la Asamblea Legislativa no se aplica a las reglas de procedimiento en apelación. El tribunal sentenciador añadió que la apelación es un derecho estatutario, no constitucional; que existe solamente en la forma provista por la Asamblea Legislativa, y que habiendo provisto la Asamblea Legislativa en la sección 19 que este Tribunal promulgará el procedimiento en apelación del Tribunal de Distrito al Tribunal Superior sin previa sumisión a la Asamblea Legislativa, tales apelaciones pueden llevarse a cabo solamente de conformidad con las reglas que hemos promulgado.
No podemos convenir con la premisa sentada por el Tribunal Superior al efecto de que la Sección 6 del Artículo V no se aplica a apelaciones. Esta cuestión ha surgido en *617el sistema Federal precisamente porque el Estatuto de Auto-rización del Congreso facultó al Tribunal Supremo para pro-mulgar reglas de procedimiento “de las cortes de distrito de los Estados Unidos . . 28 U.S.C. sec. 2072. Al adoptar las reglas federales, este problema fué resuelto descansando en el Estatuto de Autorización únicamente para aquellas partes del procedimiento en apelación que comprendían los pasos a darse en la corte de distrito. Se incluyeron ciertas otras reglas en relación con el procedimiento en apelación pro-piamente dicho; pero la autoridad para promulgarlas se atribuía a otros estatutos generales de autorización. Clark, Power of the Supreme Court to Make Rules of Appellate Procedure, 49 Harv. L. Rev. 1303; Clark, Experience under the Amendments to the Rides, 1, 30-35, 1953 Federal Rules of Civil Procedure; Lopinsky v. Hertz Drive-ur-self Systems, 194 F.2d 422, 424 (C. A. 2, 1951), opinión concurrente del Juez Clark.
La diferencia entre nuestra disposición constitucional y el estatuto federal es que en la Sección 6 del Artículo V no existe una frase restrictiva como lo es la de procedimiento “de las cortes de distrito”. Por el contrario, la sección 6 dice en forma abarcadora que este Tribunal adoptará “parados tribunales” reglas de evidencia y de procedimiento civil y criminal. Esto fué de conformidad con el concepto de “un sis-tema judicial unificado” y la adopción por este Tribunal de reglas de administración para todos los tribunales. Seccio-nes 2 y 7 del Artículo Y. Por tanto, no podemos convenir en que nuestro poder para adoptar las reglas de procedimiento en apelación del Tribunal de Distrito al Tribunal Superior descansa únicamente en la base estatutaria de la sección 19 de la Ley núm. 11 y podía ser retirado por la Asamblea Legislativa a su voluntad. Más bien, la historia de la Sección 6 del Artículo V, sus términos, y las otras secciones del Ar-tículo V claramente indican que nuestro poder constitucional para adoptar reglas cubre todas las fases del procedimiento, *618incluyendo el procedimiento en apelación.(33) Pero una vez que concluimos que la Sección 6 es una fuente de facultad para promulgar reglas de apelación, nos confrontamos en el caso de autos con el problema de determinar si la limitación com-prendida en la Sección 6 — el requisito de remisión anterior a la Asamblea Legislativa — es de aplicación aquí.
Quizás constituiría lo que el Juez Frankfurter ha llamado' “ultrasimplificación perniciosa” en la interpretación de esta-tutos, el descansar en este caso sobre el escueto silogismo: (1) la Constitución requiere la remisión de las reglas de pro-cedimiento a la Asamblea Legislativa antes de que éstas-entren en vigor; (2) las reglas en este caso no fueron remi-tidas a la Asamblea Legislativa; (3) en su consecuencia,, (a) las reglas no están en vigor aún, y (b) sin tales reglas,, la revisión debe ser mediante juicio de novo y no a base del récord, a pesar del claro mandato legislativo de que la revisión, únicamente a base del récord empezará a regir sin falta el 15-de octubre de 1952. Rechazamos la solución de este caso me-diante la exposición de este escueto silogismo, toda vez que la cuestión ante nos no puede resolverse aisladamente. Por el contrario, a fin de llegar a la conclusión correcta, este pro-blema debe examinarse a la luz de la raigambre del poder de los tribunales para adoptar reglas, tanto en general como en Puerto Rico, y de las circunstancias bajo las cuales se aprobó-la sección 19. (34)
Hemos visto en la Parte I que el poder para adoptar reglas-de procedimiento originalmente era de la incumbencia de los. tribunales y que en el siglo XX ha habido un retorno a este principio fundamental. Mientras esto sucedía, algunos tri*619bunales afirmaron que la facultad de ellos de promulgar reglas era inherente en el sentido de que la Asamblea Legislativa estaba absolutamente excluida de este campo a virtud de la doctrina de separación de poderes. Históricamente, esta teoría es difícil de sostener; y no importa cuán sabia pueda analíticamente ser, la misma no ha sido una realidad en Puerto Rico, ya sea antes o después de la Constitución. No obstante, a causa de necesidad, los tribunales tienen algún poder inherente en el campo del procedimiento; es decir, el poder de suplir tal procedimiento bien cuando éste no existe o bien cuando inadecuadamente se fija por esta-tuto, siempre y cuando que el mismo no sea inconsistente con las disposiciones de ley. Y este Tribunal ha resuelto que en Puerto Rico los vacíos de procedimiento pueden cubrirse mediante decisiones judiciales a virtud de los artículos 7 del Código Civil y 36 del Código de Enjuiciamiento Civil. Ade-más, es importante indicar que los estatutos que confieren tales facultades para promulgar reglas y que no fijan normas, no son una indebida delegación de poder legislativo. Esto es así porque la facultad de proveer el procedimiento para las cortes es una que se goza concurrentemente tanto por los tribunales como por la asamblea legislativa; por consiguiente, tal estatuto es una retirada del campo del procedimiento más bien que una delegación de poderes.
En la Parte II vimos, después de una vacilante historia, que en Puerto Rico la adopción de reglas por los tribunales descansa ahora sobre bases sólidas. Además de la facultad de la judicatura de suplir procedimiento, a virtud de los ar-tículos 7 del Código Civil y 36 del Código de Enjuiciamiento Civil, aquí, como en cualquier otra parte, la facultad judicial de adoptar reglas ha sido reconocida como un retorno a los principios fundamentales y como “una función propia del Poder Judicial”. Aun más importante, esta facultad se esta-blece en nuestra Constitución como básicamente inherente a los tribunales y como un poder primariamente judicial más bien que legislativo.
*620En la Parte III describimos en detalle la situación práctica con que se confrontó la Asamblea Legislativa en julio de 1952. Una Constitución que traería drásticas reformas ju-diciales estaba próxima a entrar en vigor. A fin de comple-mentar estas reformas, era imperativo que se aprobara legis-lación dentro de pocos días, para empezar a regir inmediata-mente. Esta legislación incluía un nuevo sistema de revisión en apelación de las sentencias del tribunal de distrito. Sin embargo, la Asamblea Legislativa sabía que el sustituir el juicio de novo en apelación por la revisión por el récord, exigía que se redactara de nuevo el procedimiento en apelación. Si bien proveyó en la sección 19 parte del procedimiento para estas apelaciones, la Asamblea Legislativa no incorporó el procedimiento completo para ello en la Ley de la Judicatura. Si estuviésemos compelidos a següir la Sección 6 del Artículo Y de la Constitución al promulgar el resto de las reglas de procedimiento, éstas no podían empezar a regir hasta trans-curridos sesenta días de la terminación de la sesión ordina-ria de la Asamblea Legislativa a la cual se sometieran dichas reglas. En consecuencia, junto con las otras reformas en la Constitución y en la Ley de la Judicatura que empezaban a regir inmediatamente, la Asamblea Legislativa dispuso: (1) la revisión por el récord en vez del juicio de novo empe-zaría a regir el 15 de octubre de 1952; (2) como las nuevas reglas de procedimiento eran necesarias para este nuevo sis-tema de revisión, este Tribunal adoptaría estas reglas, presu-miblemente para el 15 de octubre de 1952, para empezar a regir sin remitirlas a la Asamblea Legislativa.
Creemos que bajo las anteriores circunstancias la sección 19 era válida al autorizarnos a adoptar reglas para las ape-laciones del Tribunal de Distrito al Tribunal Superior sin re-mitirlas a la Asamblea Legislativa. Cuando empezó a regir la Constitución el 25 de julio de 1952, la sección 2 del artículo V, que creó un nuevo sistema judicial, tuvo vigencia inme-*621diata. No estaba sujeta a ningún evento futuro; empezó a regir en seguida, junto con las otras disposiciones de la Constitución.
Por consiguiente la Asamblea Legislativa sólo tuvo el breve término de tres semanas dentro del cual redactar y aprobar una Ley de la Judicatura, que complementaría las disposiciones del Artículo de la Kama Judicial. Es cierto que bajo la Sección 1 del Artículo IX, véase el escolio 32, los ante-riores estatutos y reglas procesales, que no estuvieren en con-flicto con la Constitución, continuarían en vigor. Pero, por los motivos indicados en la Parte III, era necesario llevar a efecto varios reajustes. En la Ley núm. 11 la Asamblea Legislativa proveyó para algunos de estos reajustes proce-sales ; delegó la promulgación de otros a este Tribunal.
La sección 19 fué aprobada para empezar a regir el 15 de octubre de 1952. Se arguye que es inválida en tanto en cuanto contenía disposiciones procesales que empezaron a regir después de la vigencia de la Constitución, sin esperar a que nosotros iniciáramos las reglas de procedimiento a tenor con la Sección 6 del artículo V de la Constitución. Asimismo se alega que al adoptar las reglas, según lo autoriza la sección 19, veníamos compelidos primeramente a remitirlas a la Asamblea Legislativa, según lo dispone la Sección 6 del artículo V. Pero estos dos argumentos pasan por alto la situa-ción con que se confrontaba la Asamblea Legislativa el 25 de julio de 1952.
En dicho día ninguna regla empezó a regir a virtud de la Sección 6 del artículo V. Por el contrario, los términos de la Sección 6 contemplaban una considerable demora: las reglas serían adoptadas por nosotros en el futuro, luego serían remi-tidas a la Asamblea Legislativa al comienzo de una sesión ordinaria, y no empezarían a regir hasta transcurridos se-senta días después de finalizar la sesión. Sin embargo, la Constitución dispuso que el nuevo sistema judicial empezaría a funcionar inmediatamente, junto con el poder de la Asam-blea Legislativa de organizar los tribunales de conformidad *622con la Constitución. Y la Asamblea Legislativa ejercitó este poder al aprobar la Ley núm. 11, que empezó a regir simul-táneamente con la Constitución.
El problema era que el nuevo sistema judicial, para poder funcionar eficazmente, requería algunas nuevas disposiciones procesales. La Convención Constituyente y la Asamblea Legislativa tenían ambas conocimiento de que el método esta-blecido por la Sección 6 del Artículo Y no podía utilizarse para ese fin inmediato. En verdad, no empece el considerable tra-bajo y estudio invertido en ello, este Tribunal todavía no está en condiciones de adoptar las reglas de procedimiento. Por consiguiente, transcurrirán tres años antes de que las pri-meras reglas de procedimiento empiecen a regir a tenor con la Sección 6 del Artículo V. Obviamente, la Convención Cons-tituyente no tuvo por miras crear un vacío; su propósito fué que alguien tuviera el poder de efectuar estos cambios proce-sales que se hicieron necesarios de la noche a la mañana, en lo que a la larga se adoptaban las disposiciones contempladas por la Sección 6 del Artículo V. Resolver lo contrario sería imputarle a la Convención la intención de establecer un pe-ríodo en que se congelaría el procedimiento y se estancaría el sistema judicial de Puerto Rico durante su etapa más dinámica.
La Sección 6 del Artículo V no impidió que la Asamblea Legislativa aprobara legislación transitoria — mientras nos-otros adoptábamos las reglas bajo la Sección 6 — que era im-perativa para que pudiera funcionar el nuevo sistema judicial creado por el Artículo de la Rama Judicial de la Constitución y por la Ley de la Judicatura que lo complementó. Por el contrario, la Convención Constituyente previo los problemas que inevitablemente surgirían durante el período de transi-ción entre la fecha de vigencia de la Constitución y la adop-ción de las reglas bajo la Sección 6 del Artículo V. Para hacerse cargo de ésta y de otras contingencias, el Artículo IX, Disposiciones Transitorias, dispuso en su Sección 7 que “La Asamblea Legislativa podrá aprobar las leyes que fueren ne-*623cesarías para complementar y hacer efectivas estas disposi-ciones transitorias a fin de asegurar el funcionamiento del Gobierno, hasta que los funcionarios que en esta Constitución se proveen sean electos o nombrados y tomen posesión de sus cargos, y hasta que esta Constitución adquiera vigencia en todos sus aspectos.” (Bastardillas nuestras.) La lógica y la necesidad imponen la conclusión de que la Sección 7 hizo posible a la Asamblea Legislativa el aprobar el procedimiento contenido en la sección 19 de la Ley núm. 11, para regir el 15 de octubre de 1952, hasta que este Tribunal tuviera la oportunidad de cumplir con el mandato Constitucional adop-tando las reglas de procedimiento conforme a la Sección 6 del Artículo V de la Constitución. Y creemos que es obvio que la Asamblea Legislativa, cuyos miembros no cambiaron hasta enero de 1953, podía anticipar el problema y proveer para el mismo el 24 de julio de 1952, en vez de esperar hasta después que la constitución empezara a regir el 25 de julio de 1952 y creara las dificultades de ajuste que hemos descrito. .
Los debates en la Convención Constituyente concuerdan con la interpretación que hemos dado a la Sección 7 del Artículo IX. Debe tenerse en cuenta que el asunto ante nos no envuelve la cuestión de disposiciones transitorias en relación con la elección o nombramiento de funcionarios, cuestión ésta que algunos de los delegados discutieron en el debate sobre la Sección 7. Aquí el problema es legislación transitoria, que autoriza la Sección 7 “hasta que esta Constitución adquiera vigencia en todos sus aspectos.”
Opinamos que los comentarios del delegado Trías Monge sobre la Sección 7 apoyan nuestra posición, si se leen como un todo y si tenemos en cuenta que el problema ante nos es el significado de la cláusula “hasta que esta Constitución ad-quiera vigencia en todos sus aspectos,” y no una cuestión de elección o nombramiento de funcionarios. El delegado Trías Monge dijo a la pág. 819 del Diario de Sesiones, Convención Constituyente de Puerto Rico, lo siguiente:
*624“Consideramos que la Sección 7 de esta Disposición Transi-toria es absolutamente indispensable. Es una sección usual en disposiciones transitorias en las Constituciones estaduales. Ésta específicamente está calcada sobre el modelo de la Constitución de New Jersey y su único propósito es simplemente el aclarar que deposita suficiente poder constituyente en la Asamblea Le-gislativa, únicamente para fines de proveer para una transición adecuada entre el momento en que entre en vigor la Constitu-ción y el momento en que los funcionarios que bajo ella se dis-pone, son electos o nombrados y toman posesión de sus cargos.
“La contención del compañero, al efecto de que es imposible de que esta Constitución entre en vigor por etapas, nos parece que no es correcta, en cuanto es claro que si por ejemplo esta Constitución entra en vigor en Octubre, o en cualquier fecha anterior a las elecciones generales, o que se disponen bajo la Carta Orgánica o que se dispongan bajo la Sección 10 de estas mismas Disposiciones Transitorias, algunas de sus disposiciones, por necesidad, no van a entrar en todo su vigor en el sentido de entrar en aplicación total, o sea por ejemplo, si se provee para la elección de un Gobernador, dentro de blanco meses, de entrar en vigor la Constitución y de miembros una Asamblea Legisla-tiva, pues, naturalmente, que entra en vigor, pero ese aspecto no está cumplimentado. Es el fin básico de una disposición tran-sitoria. El llenar el hueco entre el momento en que entra en vigor la Constitución y el momento en que los funcionarios que son nombrados o electos bajo ella, han de tomar posesión de sus cargos.
“Y se deposita suficiente poder en la Asamblea Legislativa para si estas Disposiciones Transitorias no cubren todas las even-tualidades que hay que cubrir, que la Asamblea Legislativa tenga suficiente poder para hacerlo. Es claro que no tenemos tiempo aquí para hacer una revisión detallada de todos los estatutos de la Asamblea Legislativa del Pueblo de Puerto Rico. Podemos cubrir simplemente aquellos aspectos generales de la transición y que la implementación de los detalles de esta transición quede, por un período limitado, en manos de la Asamblea Legislativa.” (Bastardillas nuestras.)
Los comentarios de otros delegados que fueron respon-sables de la Sección 7 en la comisión también justifican la po-sición que hemos asumido. El delegado Polanco Abreu dijo *625a las págs. 819-20 del Diario de Sesiones que “La Comisión entiende que no solamente es necesaria, sino que es indispensable, no solamente que no es peligrosa, sino que es útil para el mejor desenvolvimiento del mecanismo, que ha de conducir a la aplicación efectiva de todos los postulados que consagra-mos en la Constitución. . . . Esta disposición cubre cual-quier omisión involuntaria en que hayamos podido incurrir ai establecer el mecanismo para la ejecución de las disposiciones de la Constitución. . . . Srta. Presidenta, repetimos que esta disposición lo único que intenta garantizar es que noso-tros hayamos podido incurrir en alguna omisión involuntaria. Sabido es lo limitado del saber humano, sabido es que nosotros como seres humanos no podemos garantizar que en unas dis-posiciones transitorias, vayamos a consignar todo, absoluta-mente todo, sin olvidarnos de nada, de lo que sea necesario para la ejecución de las disposiciones de esta Constitución. Esta disposición no tiene otro alcance que el cubrir cualquier omisión en que hayamos podido incurrir.”
El delegado Solá Morales confirmó estos puntos de vista. Dijo dicho delegado a las págs. 821-2: “De complementar. Lo que ocurre es, que, ni un individuo, ni un Parlamento, ni una Convención Constituyente, a mi juicio, puede confiar tanto en su sabiduría, que esté segura que en el limitado espacio de unas expresiones de una Constitución, se van a cubrir todas las eventualidades que puedan ocurrir, y que trastornen el orden en cualquier aspecto del Gobierno o de la vida de un pueblo en la transición que se opere al entrar en vigor una Constitución. Y claramente el vocablo ‘complementar’ aquí implica que ante esa posible variabilidad del ser humano y de los hombres que componen cualquier organismo de éstos, que alguna cosa se quede sin proveer en estas disposiciones tran-sitorias y que surja un problema para la vida del pueblo, que haya un organismo como una Asamblea Legislativa, electa por ese mismo pueblo con autoridad suficiente para cubrir ese hueco y no permitir que el pueblo sufra perjuicios en la transición de un gobierno a otro.”
*626Por los motivos que hemos expuesto, resolvemos que la Asamblea Legislativa tenía poder bajo las circunstancias con-currentes, para fijar, como medida transitoria, la limitada porción de procedimiento para las apelaciones del Tribunal de Distrito al Tribunal Superior que se encuentra en la sección 19 de la Ley núm. 11, no obstante el hecho de que la sección 19 empezó a regir después de la proclamación de la Constitución, la cual confirió a este Tribunal en la Sección 6 del Artículo V la función de iniciar las reglas de procedimiento. Una vez que llegamos a esta conclusión, surge que la Asam-blea Legislativa, teniendo el poder de aprobar tales medidas transitorias de procedimiento, independientemente de la Sección 6 del Artículo V, podía válidamente delegarnos la fa-cultad transitoria de completar el procedimiento hallado en la sección 19 mediante reglas que de igual manera no tenían jue ser adoptadas a tenor con la Sección 6 del Artículo V. Es decir, una vez que se admite que bajo todas las circunstan-cias que concurren la Sección 7 del Artículo IX permitía que la Asamblea Legislativa adoptara medidas transitorias de procedimiento, ésta podía incondicionalmente delegar.a este Tribunal la facultad transitoria de redactar reglas en cuanto a las porciones restantes del procedimiento que era necesario, por todos los motivos expuestos en las Partes I y II, especial-mente en aquella parte del texto de esta opinión que precede al escolio 12. Esta específica delegación de facultad transi-toria no tiene relación con y no debe confundirse con el poder permanente de este Tribunal de adoptar reglas, conferídole por la Sección 6 del Artículo Y de la Constitución. Cüandc la Asamblea Legislativa quiso referirse a este-último, así lo hizo — como hemos visto en la Parte III — en la sección 2 de la Ley núm. 11. La delegación específica a este Tribunal del poder para promulgar reglas en la sección 19 está limitada al período especial y transitorio por el cual nuestro sistema judicial está atravesando en la actualidad.
Nuestro criterio de que la sección 19 era válida al esta-blecer algún procedimiento para las apelaciones del Tribunal *627de Distrito al Tribunal Superior y al delegarnos el poder de adoptar el resto del procedimiento mediante reglas sin remi-tirlas previamente a la Asamblea Legislativa, fué aparentemente compartido por lo menos por 39 de los miembros de la Convención Constituyente. Estos 39 miembros de la Consti-tuyente también eran miembros de la Asamblea Legislativa que aprobó la sección 19. El entonces Procurador General de Puerto Rico, que era un Delegado a la Constituyente, hizo un vigoroso llamamiento a favor de la aprobación de la Ley de la Judicatura, que contenía la sección 19, en la audiencia que sobre la misma se celebró. Transcripción del Récord Taquigráfico, Vista Publica, P. de la C. 14 pág. 10 et seq. El Presidente de la Comisión de la Rama Judicial de la Convención Constituyente, que también era el Speaker de la Cámara de Representantes en la Asamblea Legislativa, introdujo en la Cámara la Ley de la Judicatura, con dicha sección 19. Los entonces miembros de este Tribunal participaron en la redacción de la Ley de la Judicatura. Clark y Rogers, supra, 61 Yale L. J. 1147, 1148-9; Clark, Report to the Attorney General, Actas, supra, pág. 378. Luego de ser aprobada, procedimos a promulgar las Reglas a virtud de la sección 19 sin remitirlas previamente a la Asamblea Legislativa. (35) Si bien estas reglas no fueron formalmente remitidas a la sesión ordinaria de 1953 de la Asamblea Legislativa, desde luego ésta tenía conocimiento de la existencia de dichas reglas. Sin embargo, ni la Asamblea Legislativa ni ninguna de sus Comisiones hizo sugerencia alguna de que nuestra actuación era indebida y debía derogarse. (36) Aun cuando no es con-*628cluyente, creemos que a los contemporáneos puntos de vista que hemos dejado expuestos, debe dárseles peso al considerar la validez de la sección 19. Cherey v. City of Long Beach, 26 N. E.2d 945, 949 (C. A., N. Y., 1940); Platte Valley Pub. Pow. and Irr. Dist. v. Lincoln County, 14 N. W.2d 202, 205 (S. Ct., Neb., 1944); Mayor and City Council of Baltimore v. Hofrichter, 11 A.2d 375, 378 (C. A., Md., 1940); Sanger v. City of Bridgeport, 198 Atl. 746, 749 (St. Ct., Conn. 1938); see Ex parte Ming, 181 Pac. 319 (S. Ct., Nev., 1919).

La petición del acusado para que se expida auto de certio-rari será declarada sin lugar.


 La Ley de 1908 fué enmendada por la Ley núm. 13, Leyes de Puerto Rico, 1917, Tomo II (pág. 225) ; la Ley núm. 2, Leyes de Puerto Rico, 1929 (pág. 123); y la Ley núm. 31, Leyes de Puerto Rico, 1934 (pág. 293).


La sección 6 del Artículo V lee como sigue: “El Tribunal Supremo adoptará, para los tribunales, reglas de evidencia y de procedimiento civil y criminal que no menoscaben, amplíen o modifiquen derechos sustantivos de las partes. Las reglas así adoptadas se remitirán a la Asamblea Legisla-tiva al comienzo de su próxima sesión ordinaria y regirán sesenta días des-pués de la terminación de dicha sesión, salvo desaprobación por la Asamblea Legislativa, la cual tendrá facultad, tanto en dicha sesión como posterior-mente, para enmendar, derogar o complementar cualquiera de dichas reglas, mediante ley específica a tal efecto.”


La Regla 7 lee en parte como sigue: “Dentro de los quince (15) días de notificadas las partes de la radicación de los autos en apelación, o dentro de la prórroga que se concediere con tal fin, el abogado del apelante presentará al Tribunal Superior su alegato que contendrá una relación fiel y concisa de los hechos del caso, así como un señalamiento de los errores que a su juicio cometió el Tribunal de Distrito. Cada error se señalará y discutirá separadamente. Si el apelante no radicare su alegato dentro del término fijado o dentro de la prórroga concedí dale, el tribunal motu proprio o a petición de la parte apelada desestimará el recurso.”


 Esa manifestación de la Corte Suprema de los Estados Unidos se encuentra en 2 Dall. 411, 413-14 (1792), 1 L. ed. 437. Al mismo efecto, Pound, Rules of Court in New Jersey, 66 Harv. L. Rev. 28, 35-36, escolio 18; Winberry v. Salisbury, supra, pág. 413.


 Pound, supra, págs. 601—2, expuso el caso en favor del poder de los tribunales para promulgar reglas, en esta forma:
“En realidad, el procedimiento de los tribunales es algo que pertenece a los tribunales más bien que a la asamblea legislativa, ya miremos el asunto analítica o históricamente. Es lamentable que las cortes lo desecha-ran. Analíticamente, no está la asamblea legislativa más justificada en imponer a las cortes una camisa de fuerza de procedimiento estatutario, que si hiciera lo mismo a la rama ejecutiva. Nadie supone que las cortes pueden imponer sus ideas generales de procedimiento ejecutivo. Ni se hubiese arraigado la idea de que las minuciosidades del procedimiento judicial pueden ser establecidas por los legisladores, de no haber sido por mé-todos prácticos de aprendizaje de la mayor parte de la profesión, que los llevó a sentir que toda la ley estaba envuelta en procedimiento y que por ende la asamblea legislativa debe prescribir el procedimiento judicial si no quiere abdicar el control sobre la ley. . . .
“Es lamentable que las cortes americanas desistieran de su control sobre el procedimiento. Es posible que actualmente, luego de setenta y cinco años de códigos y leyes de práctica y mucha legislación procesal, no poda-mos ir tan lejos como para decir que tal intervención legislativa con las operaciones de un departamento de igual rango es inconstitucional. Quizás el fundamento es tan discutible que las cortes no hubieran podido resistir-la anexión legislativa de ese campo. Hoy día, posiblemente, debemos con-ceder que la asamblea legislativa puede aprobar códigos de procedimiento y detalladas leyes de práctica. De igual modo, sin embargo, debemos insistir en que la asamblea legislativa no debería hacer tal cosa, no meramente a base de conveniencia y en aras de una mejor y más eficaz administración de justicia, sino como una señal del respeto debido al sistema constitucional de la separación de poderes. Ninguno de los departamentos de igual rango de nuestro gobierno puede operar eficazmente si las minuciosidades de sus operaciones de procedimiento, diferenciadas del derecho sustantivo que aplica o administra, son dictadas por otro departamento. El hecho de que la asamblea legislativa pueda reclamar tal poder es algo que nos viene de las reclamaciones extravagantes de las asambleas legislativas en el período de la hegemonía legislativa. La asamblea legislativa debiera dejar el pro-cedimiento judicial a la judicatura, de igual forma que la judicatura debe dejarle a aquélla el procedimiento legislativo (excepto cuando el mismo es a veces prescrito por disposiciones constitucionales del estado). Cierta-mente, si las asambleas legislativas eligen abdicar el poder que han adqui-rido y dejar el procedimiento judicial a las cortes, adonde pertenece, no puede haber ninguna objeción constitucional.”
*593Estos puntos de vista fueron reiterados recientemente en Pound, supra, 66 Harv. L. Rev. 28, 32, 40, donde señaló Pound que “Una asamblea legis-lativa tiene actualmente que bregar en un corto período con un gran nú-mero de proyectos de ley. Además, los legisladores electos por el pueblo . . . tienen más interés en aquellas medidas que atraigan el interés pú-blico que en menudencias áridas de procedimiento legal. Las cuestiones políticas, asignaciones, cuestiones económicas, la maquinaria del gobierno, las disposiciones para la administración y la policía, la seguridad y el bien-estar social, y los proyectos humanitarios deben gozar de prioridad.” Continúa Pound citando a Cardozo, A Ministry of Justice, 35 Harv. L. Rev. 113, 114, en cuanto a que “La asamblea legislativa, informada sólo superficial y esporádicamente de las necesidades y problemas de los tribunales, sin un consejo experto, responsable, desinteresado o sistemático en cuanto al funcionamiento de una u otra regla, remienda el material aquí y allá, y a menudo echa a perder lo que trataba de componer.”
No está solo Pound en cuanto a estos puntos de vista. Prácticamente todos los eruditos y tribunales que han escrito sobre esta materia, los comparten. Clark y Rogers, The New Judiciary Act of Puerto Rico: A Definitive Court Reorganization, 61 Yale L. J. 1147, 1149, escolio 9, y autoridades allí citadás; Clark y Wright, The Judicial Council and the Rule-Making Power: A Dissent and a Protest, 1 Syracuse L. Rev. 346, 363; Gertner, The Inherent Power of Courts to Make Rules, 106 U. Cin. L. Rev. 32; The Improvement of the Administration of Justice, A Handbook Prepared by the Section of Judicial Administration, A.B.A., págs. 11-12 (3ra. ed. 1952); Winberry v. Salisbury, supra, pág. 413-4; Anotaciones, 110 A.L.R. 22; 158 A.L.R. 705.


 The Improvement of the Administration of Justice, supra, dice a la pág. 11: “El movimiento para el retorno a los tribunales de la facultad para promulgar reglas comenzó hace muchos años, con la aprobación de la Ley de la Judicatura del Tribunal Supremo Inglés de 1873. Pocos estados se unieron a esta tendencia antes de 1930, pero desde entonces, un número creciente de jurisdicciones ha aprobado estatutos o disposiciones constitu-cionales facultando al más alto tribunal del estado a reglamentar la prác-tica y el procedimiento en todos, o prácticamente todos, los tribunales del estado, hasta que actualmente los 48 estados están divididos por igual entre aquéllos en que el tribunal tiene tal facultad y aquéllos en que no la tiene. En un número de estos últimos estados se están realizando diligentes es-fuerzos encaminados a la aprobación de una ley sobre la facultad para adoptar reglas.”
Véanse Vanderbilt, Minimum Standards of Judicial Administration, pág. 97 et seq.; Pound, Appellate Procedure in Civil Cases, pág. 323; Clark y Wright, supra, pág. 351; Clark, The Federal Rules in State Practice, 23 Rocky Mountain L. Rev. 520; Clark, The Influence of Federal Procedural Reform, 13 Law and Contemporary Problems, 144, 160 et seq.; Clark en Code Pleading, 2da. ed., pág. 50 et seq.; 1942 Annual Survey of *594American Law, págs. 791-3; 1948 id., págs. 945-6; 1951, id., págs. 799-800; Peterfreund, The Essentials of Modern Reform in the Litigative Process, 287 The Annals, American Academy of Political Science 154, 161.
Según lo expone el Juez Presidente Sr. Vanderbilt en Winberry v. Salisbury, supra, pág. 413: “La tendencia a través de la nación ha sido conferir a los tribunales el poder de reglamentar sus propios procedimientos y administración y entonces hacerlos responsables de los resultados.”


 Pound, supra, 66 Harv. L. Rev. 28, 37, dice que “Debe recordarse que sin la disposición constitucional los tribunales tenían poder inherente para promulgar reglas de procedimiento.” Wigmore, All Legislative Rules for Judiciary Procedure Are Void Constitutionally, 23 Ill. L. Rev. 276, está de acuerdo con esta tesis. Véanse, además, Clark en Code Pleading, 2da. ed., págs. 61-2, escolio 166; Gertner, supra, págs. 44-45; Keeffe, Brooks y Greer, 86 or 1100, 32 Cornell L. Q. 253, 263; Trumbull, Judicial Responsibility for Regulating Practice and Procedure in Illinois, 47 N. W. U. L. Rev. 443, 444-49; Notes, 29 Ill. L. Rev. 911; Anotaciones, 110 A.L.R. 22, 23, 158 A.L.R. 705, 706.
El Comité Ejecutivo de la Conferencia Nacional de Comisionados sobre Leyes Estatales Uniformes dijo, en relación con la proposición de que la Conferencia redactara una Ley Uniforme Estableciendo la Facultad para Promulgar Reglas en los Tribunales, lo siguiente: “El Comité cree que tal ley no es necesaria, toda vez que el poder inherente de los tribunales para adoptar reglas ha sido cuestionado en muy pocos estados, y tal legislación sería necesaria solamente en aquellos estados donde tal poder inherente ha sido cuestionado.” Handbook of the National Conference of Commissioners on Uniform State Laws, 1952, pág. 93.
En algunos estados donde se han aprobado estatutos sobre autorización confiriendo a los tribunales la facultad de adoptar reglas, los tribunales han adoptado la actitud de que tales estatutos nada añaden al poder inhe-rente ya gozado por los tribunales. Aún donde existe tal base estatutaria, estos tribunales han sostenido la validez de reglas a base de su poder inherente sin descansar en la autoridad legislativa. Epstein v. State, 128 N.E. 353 (Ind., 1920) es uno de tales casos. Y véase a Gertner, supra, pág. 46.
Un caso cumbre que trata de este asunto es el de Hanna v. Mitchell, 196 N.Y.S. 43 (App. Div., First Dept., 1922). En dicho caso la corte sos-*595tuvo una regla que permitía sentencias sumarias y resolvió que un estatuto que delegaba a una convención de jueces del tribunal supremo la facultad de promulgar reglas de procedimiento no era inválida como una delegación de poder legislativo porque el poder de adoptar reglas de procedimiento es un poder judicial inherente a los tribunales. La corte dijo a la pág. 51-52:
“La facultad de promulgar reglas era inherente a los Tribunales del King’s Bench, Common Pleas y Exchequer de Inglaterra, y hubiese sido conferida al Tribunal Supremo sin la expresa concesión de tal facultad hallada en la Ley. Como hemos demostrado, el derecho común de Inglaterra y las leyes de la Asamblea Legislativa Colonial vinieron a ser la ley en este estado en virtud de las disposiciones de la Constitución arriba cita-das. El Tribunal Supremo ejercitó esta facultad durante 86 años antes de que hubiera una asamblea legislativa en el estado de Nueva York, y durante 137 años antes de la adopción del título 3 del capítulo 1 de la parte 3 de los Estatutos Revisados, que contiene la sección que aquí se alega es la fuente de tal facultad. Dicha sección era meramente el reconocimiento legislativo de una facultad que por mucho tiempo había existido, comprendida junto a otras leyes preexistentes en los Estatutos Revisados ... El poder de adoptar reglas que gobiernen la práctica y procedimiento en los tribunales es una facultad judicial, no legislativa. . . .
“Concluimos que la facultad para promulgar reglas de práctica es un poder judicial inherente y expresamente conferida a la Corte Suprema, y que la ley que creó la convención para adoptar reglas de práctica civil me-ramente dispuso un método y manera mediante los cuales el Tribunal podía ejercitar su deber judicial conveniente y prontamente, y no era en sen-tido alguno una delegación por parte de la Asamblea Legislativa de un poder legislativo.”
Al mismo efecto, General Inv. Co. v. Interborough Rapid Transit Co., 139 N. E. 216, 220 (N. Y., 1923).
Otro caso cumbre que sostiene que la facultad de adoptar reglas de procedimiento es inherente a la rama judicial es Kolkman v. People, 300 Pac. 575, 584 (Colo., 1931). Véanse además State v. Roy, 60 P.2d 646 (N. M., 1936); De Camp v. Central Arizona Light & Power Co., 57 P.2d 311 (Ariz., 1936). Cf. Rottschaefer en Constitutional Law, págs. 52—3; Clark y Wright, supra, pág. 366, escolio 96.
Varios casos han resuelto que estatutos procesales son inconstitucionales por menoscabar la facultad inherente a la judicatura para promulgar reglas. Agran v. Checker Taxi Co., 105 N.E.2d 713 (Ill., 1952); Atchison, T. & S. F. Ry. Co. v. Long, 251 Pac. 486 (Okla., 1926) ; Schario v. State, 138 N. E. 63 (Ohio, 1922); Solimito v. State, 122 N. E. 578 (Ind., 1919); Trumbull, supra, pág. 448, escolio 42. En situaciones similares, en esta jurisdicción hemos evitado declarar nulos estatutos que requieren de los tribunales que resuelvan los casos dentro de un período específico al interpretarlos como meramente directivos y no mandatories. Bages & Cía., Inc. v. Corte, 65 D.P.R. 218, y casos citados.


9)En Nueva Jersey la Constitución dispone que “El Tribunal Supremo-adoptará reglas para la administración de todos los tribunales del Estado y, sujeto a la ley, la práctica y procedimiento en tales tribunales.” En Winberry v. Salisbury, supra, el Tribunal Supremo de Nueva Jersey decidió que “sujeto a la ley” no significaba sujeto a la legislación en el campo del procedimiento. Significaba más bien que las reglas de procedimiento esta-ban sujetas a — no podían inmiscuirse en- — la ley sustantiva según ésta se diferencia del procedimiento. El tribunal por tanto concluyó que su fa-cultad para adoptar reglas no estaba sujeta a legislación sobre procedi-miento; su única limitación es que está restringida a procedimiento y a administración. Se hace una ligera referencia a la pág. 412 al poder “in-herente” de los tribunales en cuanto a la promulgación de reglas como una excepción a “una manifestación ultrasimplificada de la doctrina de sepa-ración de poderes . . .” (Esto contrasta con la teoría de aquéllos que predican la facultad inherente para la adopción de reglas precisamente en la separación de poderes, véase escolio 7). Pero en su opinión el Juez Pre-sidente Vanderbilt descansa casi exclusivamente- en la historia y en el len-guaje específico de la disposición que hemos citado de la constitución de Nueva Jersey. Para criterios opuestos con respecto al caso de Winberry, compárese Kaplan y Greene, The Legislature’s Relation to Judicial Rule— Making: An Appraisal of Winberry v. Salisbury, 65 Har. L. Rev. 234 con Pound, supra, 66 Harv. L. Rev. 28.


 Estamos conscientes de los peligros envueltos al atribuírsele un poder “inherente” a una rama del gobierno. “El peso acumulado por la repeti-ción tras una frase tal como ‘poderes inherentes’ de las cortes Federales inferiores, es una invitación constante a pensar en palabras en vez de en cosas.” Frankfurter y Landis, Power of Congress Over Procedure in Criminal Contempts In “Inferior” Federal Courts — A Study in Separation of Powers, 37 Harv. L. Rev. 1010, 1022-23. Sin embargo, esto no quiere decir que podemos desechar completamente el concepto de poder “inherente”. *597Los tribunales tienen facultad inherente a través del desacato civil para hacer cumplir sus sentencias bajo ciertas circunstancias a través de la sanción coercitiva de encarcelación indefinida. Espinosa v. Ramírez, Alcaide de Cárcel, 72 D.P.R. 901, y casos citados; Espinosa v. Ramírez, Alcaide de Cárcel, 71 D.P.R. 10; Dubón v. Casanova, 65 D.P.R. 835; United States v. Mine Workers, 330 U. S. 258. Tenemos también poder inherente para admitir y disciplinar miembros del foro; la legislación sobre esto sólo es directiva y no mandatoria. In re Abella, 67 D.P.R. 229, 238; Ex parte Jiménez, 55 D.P.R. 54. El entonces Juez Presidente Todd, declarando ante la Comisión de la Rama Judicial de la Convención Constituyente a nombre de este Tribunal, recomendó que no se insertara nada en el Artículo Judicial de la Constitución en relación a desacato civil y desafuero ya que éstas eran facultades inherentes a la judicatura. Transcripción de las Vistas Públicas ante la Comisión de la Rama Judicial de la Convención Constituyente, pág. 165. La Convención aceptó esta recomendación.
Al discutir esta cuestión, Rottschaefer en Constitutional Law dice a la pág. 52, escolio 31, que “El término ‘inherentemente’ debe sólo significar que el coder en cuestión fué incluido implícitamente en la concesión hecha por la constitución en la distribución de poderes gubernamentales, aunque a veces se usa para indicar que la facultad en cuestión necesariamente per-tenece a un departamento independientemente de la concesión constitu-cional.”


En Glenn v. McCarty, supra, la corte dijo a la pág. 1150: “Se ha resuelto en muchos casos que cuando un estatuto prescribe una regla de proc ’dimiento, tal regla prescrita en el estatuto controlará. . . . Este tribunal ha reconocido repetidas veces que la Asamblea Legislativa tiene la facultad bajo la Constitución de aprobar reglas relacionadas con el derecho de apelación, y de modificar dichas reglas a su voluntad. Pero si la Asam-*598blea Legislativa no ha dispuesto ningún procedimiento para la apelación de los'casos, el Tribunal Supremo tiene autoridad para adoptar tales reglas con ese fin.”
Pound, supra, 66 Harv. L. Rev. 28, 31, señala que en Nueva Jersey “Bajo el sistema preexistente el tribunal tenía facultad inherente para pro-mulgar reglas de práctica y procedimiento sujetas a acción legislativa sobre los detalles.” Y Peterfreund, supra, pág. 155, dice que “La facultad de los tribunales para promulgar y modificar reglas de procedimiento de hecho ha existido por siglos, pero, hasta nuestro siglo, se ha ejercitado raras veces en los Estados Unidos, excepto como suplementaria a un grupo de reglas esta-tutarias.” (Bastardillas nuestras.) Al mismo efecto, Vanderbilt indica en Minimum Standards of Judicial Administration, a las págs. 98-9, que “Bajo cualquiera fase de desarrollo los tribunales han retenido siempre autoridad para prescribir reglas complementarias de procedimiento cuando fuesen ne-cesarias . . .” Véase también Pound, Appellate Procedure in Civil Cases, pág. 374.


 En Burney v. Lee, supra, que trataba de un estatuto que confería al Tribunal Supremo la facultad de promulgar reglas, la corte dijo a la pág. 311 que ello “no era inconstitucional como una delegación no autorizada de poder legislativo, sino meramente la retirada de la asamblea legislativa del campo en el cual tenía a lo sumo meramente poder concurrente con los tribunales.”
En State v. Roy, supra, la corte dijo a la pág. 660 que “Cuando la asamblea legislativa aprobó el capítulo 84 [concediendo al Tribunal Supremo la facultad de adoptar reglas de procedimiento para los tribunales] lo único que hizo fué retirarse de un campo en el cual hasta entonces había funcionado como una rama de igual rango de nuestro gobierno con el tribunal en la promulgación de reglas sobre las alegaciones, la práctica y el procedimiento. No es necesario determinar ahora si la rama legislativa del gobierno intervino correctamente en el campo de la promulgación de reglas, o si fué meramente una transgresora o usurpadora. El capítulo 84 no es una delegación de poder. Es una mera abdicación o retiro del *600campo de la promulgación de reglas. Es en efecto una renuncia a favor de los tribunales de la facultad de promulgar reglas.” (Corchetes nuestros.)


Al sostener legislación de ambos tipos — estatutos autorizando re-glamentos por parte del ejecutivo en cuanto a derecho sustantivo y estatutos confiriendo a los tribunales el poder de promulgar reglas procesales — los tribunales han rechazado casi universalmente el absolutismo doctrinario al aplicar la teoría de la separación de poderes a la tricotomía de la rama legislativa, la ejecutiva y la judicial. Han reconocido que las facultades de las tres ramas de gobierno a veces se traslapan y que la separación de poderes no es fórmula que pueda aplicarse con “precisión matemática” para “dividir las ramas en zonas impenetrables” (Opinión disidente del Juez Holmes en Springer v. Philippine Islands, 277 U. S. 189, 209, 211). Por el contrario, “Las exigencias del gobierno han requerido el relaja-miento de la adhesión doctrinaria a un principio tan flexible y práctico, tan de aproximaciones prácticas, como lo es el de la separación de po-deres.” (El Juez Cardozo en In re Richardson, 160 N. E. 655, 657 (N. Y., *6011928).) Como hemos señalado “no se puede afirmar con demasiado énfasis que las ramas gubernamentales están tan interrelacionadas en sus funcio-nes como son independientes entre sí. En la frase de Madison, los poderes gubernamentales han sido mezclados en vez de separarse.” Banco Popular, Liquidador v. Corte, 63 D.P.R. 66, 72. En resumen, “la separación de poderes no impide la acción conjunta de las tres ramas coordinadas e igua-les del gobierno, que son tan dependientes entre sí como independientes”. Banco Popular, Liquidador v. Corte, supra, pág. 78. En el presente caso tenemos “aun más otro ejemplo de la actuación gubernamental conjunta que expone claramente la estructura del gobierno como tupida telaraña.” Banco Popular, Liquidador v. Corte, supra, pág. 86. Al mismo efecto, Yakus v. United States, 321 U. S. 414; Youngstown Co. v. Sawyer, 343 U. S. 579, opinión concurrente del Juez Jackson, pág. 634; Winberry v. Salisbury, supra, pág. 412; casos citados en el texto de esta opinión que antecede al escolio 11; Anotación, 79 L. ed. 475, 501; Mars, The Constitutional Power of Congress Over the Administration of Federal Taxation, 31 Taxes 503. Compárense Ginnane, The Control of Federal Administration by Congressional Resolutions and Committees, 66 Harv. L. Rev. 569; Jackson, Presidential Legal Opinion, 66 Harv. L. Rev. 1353; Note, “Laying on the Table” — A Device for Legislative Control Over Delegated Powers, 65 Harv. L. Rev. 637, 640.
Bajo la Ley Foraker había mucha más interrelación de los poderes ejecutivos y legislativos en el gobierno de Puerto Rico que bajo la Ley Jones. A los fines actuales, puede decirse que ésta encarnaba sustancial-mente el mismo concepto de la separación de poderes que acabamos de describir y que se encuentra hoy en la Constitución del Estado Libre Asociado de Puerto Rico. Buscaglia v. District Court of San Juan, 145 F.2d 274 (C. A. 1, 1944); González v. Corte, 62 D.P.R. 160, 176; Banco Popular, Liquidador v. Corte, supra; Cordero, Auditor v. Tribl. de Distrito, 72 D.P.R. 378, 379.


 La intervención del Procurador General fué de acuerdo con el artículo 14 del Acta Jones que lo puso a cargo de la administración de justicia en Puerto Rico. 39 Stat. 951, 956.


 El artículo 7 del Código Civil lee como sigue: “El tribunal que rehúse fallar a pretexto de silencio, obscuridad o insuficiencia de la ley, o por cualquier otro motivo, incurrirá en responsabilidad.
“Cuando no haya ley aplicable al caso, el tribunal resolverá conforme a equidad, que quiere decir que se tendrá en cuenta la razón natural de acuerdo con los principios generales del derecho, y los usos y costumbres aceptados y establecidos.”
El artículo 36 del Código de Enjuiciamiento Civil lee como sigue: “Cuando por este Código o por otra ley se confiera jurisdicción a una corte o funcionario judicial, se le confieren también todos los medios necesarios para hacerla efectiva; y en el ejercicio de ella, si el procedimiento no estuviere especialmente señalado en este Código o en otra ley, podrá adop-tarse cualquier otro procedimiento o modo adecuado que parezca estar más en armonía con el espíritu de este Código.”


 Cf. Rodríguez v. Morales, supra, 39, donde dijimos que la Regla 3 de las Reglas para las Cortes de Distrito “no es otra cosa que una regla-mentación del ejercicio del poder inherente de los tribunales para ordenar el archivo de una acción por falta de gestión . . .” (Bastardillas nuestras.)


El artículo 33 del Acta Foraker y el artículo 40 del Acta Jones, como hemos visto, disponían específicamente como cuestión de ley constitu-cional que la Asamblea Legislativa reglamentaría el procedimiento de nuestros tribunales. Y la Ley núm. 9 de 1941 no dispuso norma alguna al delegar en nosotros el poder de adoptar reglas de procedimiento. Sin embargo, nuestras Reglas de Enjuiciamiento Civil jamás han sido atacadas como una delegación inválida de poder legislativo. Ni se ha alegado que las Reglas, siendo de hecho legislación, deberían haber sido sometidas al Congreso bajo el artículo 23 del Acta Orgánica. Cf. Sibbach v. Wilson & Co., 312 U. S. 1, 15, escolio 17.


La sección 6 se cita en el escolio 2.


El Delegado Gutiérrez Franqui, hábil abogado que fué Vicepresi-dente de la Convención además de Procurador General en aquella fecha, dijo durante el debate que las disposiciones referentes al procedimiento bajo la sección 6 “tendrían que originarse en el Tribunal Supremo”. Diario de Sesiones, supra, pág. 629.


 El Delegado Reyes Delgado, también un prominente abogado de vasta experiencia, abogó porque se eliminara de la sección 6 el poder de adoptar reglas de evidencia. Prefería conferir esa función específica exclu-sivamente a la Asamblea Legislativa. Pero en cuanto a procedimiento, aún él indicó que “El poder de hacer reglas de procedimiento ha sido inhe-rente en los tribunales . . .”. Diario de Sesiones, supra, pág. 629.


 Ya hemos señalado la inutilidad de tratar de establecer clasificacio-nes inflexibles bajo la doctrina de la separación de poderes. Véase el escolio *60812. Pero ello no disminuye la importancia en este caso en particular del concepto de que el poder de adoptar reglas de procedimiento es básicamente judicial más bien que legislativo.


 La sección 2 del Artículo I lee como sigue: “El gobierno del Estado Libre Asociado de Puerto Rico tendrá forma republicana y sus Poderes Legislativo, Ejecutivo y Judicial, según se establecen por esta Constitución, estarán igualmente subordinados a la soberanía del pueblo de Puerto Rico.” (Bastardillas nuestras.)


 La sección 7 dispone que las reglas de administración “estarán sujetas a las leyes relativas a suministros, personal, asignación y fiscaliza-ción de fondos, y otras leyes aplicables en general al gobierno.”


Shelden Elliot, Director del Instituto de Administración Judicial, dice lo siguiente sobre nuestra Ley de la Judicatura: “Con respecto a las reorganizaciones llevadas a cabo, y llevadas a cabo en este caso en un espacio de tiempo extraordinariamente corto, la Ley de la Judicatura de Puerto Rico de 1952 es un logro notable. Complementando el Artículo de la Rama Judicial de la nueva Constitución de la isla, la ley provee un sis-tema unificado e integrado para los tribunales, confiere al Juez Presidente plena facultad para supervisar las funciones de los tribunales y asignar jueces, y dispone para un director administrativo y para una oficina de .administración de cortes. La Constitución autoriza al Tribunal Supremo a adoptar reglas de evidencia y de procedimiento así como reglas para la .administración de los tribunales.” 1952 Annual Survey of American Law 780.


La sección 19 lee como sigue:
“Apelaciones. Por la presente se establece el derecho a apelar al Tribunal Superior de cualquier sentencia final del Tribunal de Distrito. El procedimiento de apelación se seguirá a tenor con las reglas promulgadas por el Tribunal Supremo. La vista y decisión de tales apelaciones tendrán lugar ante tres jueces del Tribunal Superior o ante uno solo de ellos, según por regla establezca el Tribunal Supremo, de conformidad con la naturaleza del caso o la cuantía envuelta o con cualquier otra norma razonable a su discreción; y el Juez Presidente podrá asignar la vista de los casos bajo tal regla, cuando haya dudas o desacuerdo entre las partes. Una ulterior revisión sólo podrá lograrse mediante certiorari ante el Tribunal Supremo, a ser librado por dicho Tribunal a su discreción.
“La apelación se hará por vía de revisión de la sentencia o actuación del tribunal de que se apele; y no mediante juicio de novo.
“En todo caso el Juez proveerá un récord de todo lo ocurrido en el caso que será unido al expediente del mismo, a menos que la parte o las partes puedan preparar una transcripción de evidencia. Las partes deberán co-municarle al Juez dentro del término que se especifique por regla del Tribunal Supremo cualquier objeción que tengan tanto al récord del caso pre-parado por el Juez, como a la transcripción de la evidencia. El Juez oirá y resolverá las objeciones. El Tribunal Supremo también reglamentará la concesión de nuevas vistas por el Tribunal de Distrito, al solicitársele pron-tamente, en aquellos casos en que las partes o sus abogados no hayan pro-tegido adecuadamente sus derechos durante el juicio original de un caso o no se haya provisto un récord adecuado por el Juez.
“La oficina del Administrador de Tribunales proveerá a cada sala del Tribunal de Distrito de un equipo adecuado para grabar las incidencias de cada caso. El juez podrá utilizar esta grabación al preparar la relación de lo ocurrido durante el juicio y la misma deberá ser elevada al Tribunal Superior con el legajo de la sentencia cuando así lo solicite cualquiera de las partes. El Tribunal Superior cuando se alegue que la relación prepa-rada por el juez de distrito es incorrecta, utilizará la grabación para resolver la apelación o para ordenar un nuevo juicio en el Tribunal de Distrito.”


Bajo el antiguo sistema de apelación de la Corte Municipal el término “apelación” era un calificativo erróneo; la corte de “apelación”, la antigua corte de distrito, celebraba un juicio sobre los hechos enteramente nuevo y dictaba su propia sentencia nueva. Pagán v. Quiñones et al., 13 D.P.R. 317; Gelabert Hermanos v. Córdova, 17 D.P.R. 1200; Fradera v. Morales et al., 19 D.P.R. 1122; Cividanes v. López Acosta, supra; Pueblo v. Romero, 39 D.P.R. 557; Fernández v. Orcasitas, 51 D.P.R. 304. Cf. sección 39 de la Ley núm. 432, Leyes de Puerto Rico, 1950 ((1) pág. 1127).


La sección 37 lee como sigue: “Esta Ley, por ser de carácter ur-gente y necesaria, empezará a regir al entrar en vigor la Constitución del Estado Libre Asociado de Puerto Rico, con excepción de la Sección 19 que entrará en vigor el 15 de octubre de 1952. Mientras tanto, para apelar del Tribunal de Distrito al Tribunal Superior prevalecerá el procedimiento para apelar del antiguo Tribunal Municipal al anterior Tribunal de Distrito vigente a la fecha de aprobación de esta Ley.”


 El escolio 61 lee como sigue: “Con el fin de disponer de tiempo para suplir a los varios tribunales con alrededor de cincuenta y cinco má-quinas, la Asamblea Legislativa pospuso la vigencia de esta sección hasta *613el 15 de octubre de 1952; mientras tanto las apelaciones del tribunal inferior seguirían el procedimiento anterior. El resto de la Ley entró en vigor junto con la Constitución, v. g., el 25 de julio de 1952.”


 El derecho de apelación es estatutario. Las condiciones de tal derecho, incluyendo el alcance de la revisión por la corte de apelación, deberán ser determinadas por la Asamblea Legislativa. Y el apelante debe cumplir estrictamente con las mismas en la tramitación de su apelación. Ponce v. F. Badrena e Hijos, Inc., 74 D.P.R. 225, 249, escolio 6.


La sección 32 de la Ley núm. 11 dispone que a todo caso pendiente en apelación de la anterior corte municipal ante el tribunal de distrito “le será concedida una apelación ante el Tribunal Superior con juicio de novo a tenor con la ley anterior.” Esto confirma nuestro criterio de que bajo las secciones 19 y 37 regirá un método nuevo de apelación por el récord desde el 15 de octubre de 1952 en todo caso que no estuviere entonces pen-diente en apelación procedente de la anterior corte municipal.


La sección 2 lee en parte como sigue: “Reglas — Facultad para Adoptarlas. — El Tribunal Supremo adoptará para el Tribunal General de Justicia reglas de evidencia y de procedimiento civil y criminal, así como reglas para la administración de los tribunales, de conformidad con lo pro-visto por la Constitución del Estado Libre Asociado. Las reglas de admi-nistración estarán sujetas a las leyes relativas a suministros, personal, fis-calización y asignación de fondos, y a otras leyes aplicables en general a todas las ramas del gobierno. Toda disposición estatutaria o de reglamen-tación existente en la actualidad, sobre procedimiento civil y criminal y de evidencia, permanecerá en vigor hasta que la misma sea modificada, suple-mentada o enmendada por el Tribunal Supremo de acuerdo con la Constitución del Estado Libre Asociado de Puerto Rico.”


La sección 1 de la Ley de la Judicatura expone de nuevo la disposición de la Sección 2 del Artículo V de la Constitución estableciendo un sis-*615tema judicial unificado en lo concerniente a jurisdicción, funcionamiento y administración. La sección 3 hace al Juez Presidente el administrador de los tribunales, tal y como dispone la Sección 7 del Artículo V. La sección 5, que dispone el número de Jueces de este Tribunal y la manera de oír y resolver los casos, es idéntica a las Secciones 3 y 4 del Artículo V. La sección 7 reitera nuestra jurisdicción original, tal como se encuentra en la Sección 5 del Artículo V. Esto es también cierto en parte en cuanto a la sección 24, que dispone el procedimiento para la destitución de los jueces, comparada con la Sección 11 del Artículo Y. La sección 25 provee para el cargo de y fija el procedimiento para nombrar al Director Administrativo de los Tribunales en el mismo lenguaje usado en la Sección 7 del Artículo V.


 La sección 1 del Artículo IX dispone en parte que “Al comenzar a regir esta Constitución todas las leyes que no estén en conflicto con la misma continuarán en vigor íntegramente hasta que sean enmendadas o derogadas o hasta que cese su vigencia de acuerdo con sus propias disposiciones.”


 Hemos visto que aún desde 1941 teníamos autoridad estatutaria para adoptar reglas de procedimiento para todos los tribunales de Puerto Rico. Ley núm. 9, Leyes de Puerto Rico, 1941; Parte II. Es cierto que ninguna regla adoptamos sobre el procedimiento en apelación bajo la Ley núm. 9 de 1941. Collazo v. Puig & Abraham, 70 D.P.R. 817; Rodríguez v. Fonalledas, 71 D.P.R. 836. Pero ello fué así porque así lo preferimos, y no por falta de poder.


“E1 conocimiento es esencial para poder entender; y el entendimiento debe preceder la facultad de juzgar.” Burns Baking Co. v. Bryan, 264 U. S. 504, 520, opinión disidente del Juez Brandéis.


El que nosotros adoptemos reglas, naturalmente no impide que un litigante, ataque la validez de las mismas. Sibbach v. Wilson & Co., supra.
En nuestra Resolución del 7 de octubre de 1952 adoptando las Reglas aquí envueltas, fuimos cuidadosos en mencionar la sección 19 de la Ley núm. 11 "como la fuente de nuestra autoridad para adoptar dichas reglas. Deliberadamente omitimos toda mención de la sección 6 del Artículo V de la Constitución.


En una situación análoga, el Tribunal Supremo de los Estados Unidos decidió que el hecho de que el Congreso no interviniera con una regla, operaba a favor de la validez de tal regla. Sibbach v. Wilson & Co., supra, pág. 15.